United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                IN THE UNITED STATES COURT OF APPEALS             May 25, 2004
                        FOR THE FIFTH CIRCUIT
                                                            Charles R. Fulbruge III
                                                                    Clerk

                             No. 03-60435
                           Summary Calendar


                  LAURA ESTHER GONZALEZ-HERNANDEZ;
                       JULIAN MONCADA-GONZALEZ,

                                                           Petitioners,

                                versus

                JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                                             Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A78-129-987
                         BIA No. A78-129-988
                        --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Laura     Esther   Gonzalez-Hernandez    and   her     minor      son,

Juliana Moncada, both natives of Colombia, have filed a petition

for review of the decision of the Board of Immigration Appeals

(BIA) affirming the Immigration Judge’s (IJ) denial of their

petition for asylum, withholding of removal, and relief under the

Convention Against Torture.

     Gonzalez argues that the IJ employed the wrong legal standard

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
and improperly weighed the evidence in determining that Gonzalez

was not subject to persecution by the Autodefensas Unidas de

Colombia (AUC) based on Gonzalez’s political opinion.

     Gonzalez was required to show that the persecutor’s actions

were motivated by Gonzalez’s political opinion. Ontunez-Tursios v.

Ashcroft, 303 F.3d 341, 350-51 (5th Cir. 2002).   Gonzalez has not

shown by direct or circumstantial evidence that the AUC possessed

information which indicated that Gonzalez held any particular

political opinion.    The mere fact that the AUC believed that

Gonzalez called the police to arrest some of their members was not

sufficient evidence to show that the AUC believed that Gonzalez’s

call was politically motivated.     Gonzalez did not provide any

evidence that she had made a political position known to the AUC

members at any time or other evidence to show that the AUC could

have imputed a political opinion to her.      Cf. Briones v. INS,

175 F.3d 727, 729 (9th Cir. 1998) (en banc)(an adverse political

opinion was attributed by the army to the petitioner who was

actively involved in a fiercely ideological dispute between the

Philippine government and the army).

     Gonzalez argues for the first time in her reply to the

Government’s motion for a summary dismissal that she was persecuted

because she was a member of a particular social group consisting of

all persons who oppose the AUC.     This court will not consider

issues raised for the first time in a reply brief.    Cavallini v.

State Farm Mut. Auto Ins. Co., 44 F.3d 256, 260 n.9 (5th Cir.

                                2
1995).    In any event, Gonzalez has not shown that she was a member

of a group of persons who shared a common characteristic that they

either cannot change or should not be required to change because it

is fundamental to their identities or consciences.                    Ontunez-

Tursios, 303 F.3d at 352-53.

     Gonzalez’s remaining arguments concern the IJ’s erroneous

factfindings and misapplication of the correct standard of proof in

determining whether she had been persecuted and whether it was more

likely than not that she would suffer persecution if she returns to

Colombia.     Because Gonzalez has failed to show that any such

persecution   was    the   result   of   her   political    opinion    or    her

participation in a political group, she has not shown that she was

a refugee entitled to asylum.       See 8 U.S.C. 1101(a)(42)(A).          Thus,

it is unnecessary to determine whether the IJ’s determination that

there was not a reasonable possibility that Gonzalez would be

subject to persecution if she returns to Colombia was supported by

substantial evidence.

     To    receive   withholding    of   deportation,      “the   alien     must

demonstrate a clear probability of persecution on one of the

enumerated grounds.”       Jukic v. INS, 40 F.3d 747, 749 (5th Cir.

1994).     Since Gonzalez failed to show a clear probability of

persecution based on her political opinion or her participation in

a social group, she is not entitled to withholding of deportation.

     Gonzalez has not argued in her brief that she is entitled

to relief under the CAT.      Therefore, this issue is abandoned.            See

                                     3
Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

         The petition for review is DENIED.         Respondent Ashcroft’s

motion    to   summarily   deny   the    petition   is   DENIED   as   moot.

Respondent Ashcroft’s motion to waive the requirement to file a

brief is GRANTED, and his motion to for an extension of time to

file a brief is DENIED as unnecessary.        Ashcroft’s motion to file

an out-of-time reply to the response is GRANTED.




                                     4